Title: From George Washington to Peter Colt, 7 February 1778
From: Washington, George
To: Colt, Peter

 

Sir,
[Valley Forge, 7 February 1778]

The present situation of the army is the most melancholy that can be conceived. Our supplies in provisions of the flesh kind for some time past have been very deficient and irregular—a prospect now opens of absolute want, such as will make it impossible to keep the army much longer from dissolving, unless the most vigorous and effectual measures be persued to prevent it. Jersey Pensylvania and Maryland are now intirely exhaus[t]ed—All the Beef & pork already collected in them or that can be collected, will not by any means support the army one month longer. Further to the Southward some quantities of salt provision have been procured; but if they were all on the spot they would afford but a very partial and temporary supply. The difficulty of transportation is great: The distance will not allow it to be effected, by land Carriage; and the navigation up Chesapeak bay is interrupted by the enemy’s vessels, which makes it very precarious when we shall get any material relief from that quarter—To the Eas[t]ward only can we turn our eyes with any reasonable hope of timely and adequate succour. If every possible exertion is not made use of there, to send us immediate and ample supplies of Cattle, with pain I speak the alarming truth, no human efforts can keep the army from speedily disbanding.
I have desired Col: Blain to give you a just state of our situation, and to send an active man in his department to you to hurry on to Camp whatever cattle you may be able to purchase. I cannot forbear, so urgent is the necessity of the case, accompanying his representation by a similar one from myself. You are ca⟨lled⟩ upon by every motive, that ought to influence you in your official capacity and as a well wisher to the army to strain every nerve and exert your utmost activity—towards affording us, the assistance we indispensably stand in need of and without a moments loss of time. I persuade myself you will duly consider the infinite importance of leaving nothing undone that may be in your power; and as I know the state of Connecticut abounds in the article we want—I flatter myself we shall not be left to feel the calamitous consequences with which we are now threatened.
Mr Blain will inform you of the quantity of cattle we require for an instant supply—to be at camp by the latter end of this month. This you will push forward with all expedition; and continue your most zealous endeavours to preserve us hereafter from experiencing the same distresses and embarrassments to which we have been heretofore too frequently exposed. I have written to Governor Trumbull to beg his concurrence and aid in this matter, of which I doubt not you will properly avail yourself.
I am informed there are considerable quantities of salt provisions

laid up in New England; as it is inconvenient, tedious and extremely expensive to transport them to this army, I have directed General Putnam, to make use of them almost wholly, for the troops under his command, and to let all the cattle that can be procured come on to us; which will be equally conducive to dispatch and œconomy. As far as this may depend upon you, I should wish the rule to be strictly observed. I am Sir Yr Hble servant

Go: Washington

